Appeal from a judgment of no cause of action, entered against the plaintiffs after a trial in the Supreme Court, Chenango County and from an order denying plaintiffs’ motion for a new trial. The action is one for alleged negligence. Respondent’s automobile was following the car in which the plaintiff Rose Newcomb, and her intestate, were riding, and ran into the rear thereof. The foreman of the jury-in announcing the verdict of no cause of action stated that it was “ on account of the negligence of Mr. Newcomb ” (intestate). We regard the finding of the jury in this respect as against the weight of evidence. Testimony which would have tended to impeach evidence given by the defendant’s wife as to the speed of his car was erroneously rejected. It was also error to permit the defendant to place in evidence his own written report of the accident. Judgment and order reversed on the law and the facts, and a new trial directed, with costs to the appellants to abide the event. Poster, P. J., Heffernan, Brewster, Deyo and Coon, JJ., concur. [See post, p. 1028.]